                                    ISHMAN LAW FIRM, P.C.
                                      9660 FALLS OF NEUSE ROAD, SUITE 138-350
                                          RALEIGH, NORTH CAROLINA 27615
                                                  mailing address
          FORUM I BUILDING                          ————————                    9104 FALLS OF NEUSE ROAD
      8601 SIX FORKS RD., ST. 400              TEL: (919) 468-3266                      SUITE 200
         RALEIGH, NC 27615                   FACSIMILE: (919) 882-1466               RALEIGH, NC 27615
                                     www.IshmanLaw.com | www.IshmanLegal.com


September 12, 2018

Sent via Email

Natalie Potter <NPotter@essexrichards.com>
Jonathan Buchan <Jbuchan@essexrichards.com>
Essex Richards, P.A.
1701 South Blvd.
Charlotte, NC 28203

Re:      Baronius Press, Ltd. v. Saint Benedict Press, LLC
         United States District Court, Western District of North Carolina
         Case No. 3:16-cv-00695-GCM

Dear Natalie,

I am surprised by your demand for a reply from Plaintiff on the same day! Plaintiff waited three
weeks for Defendant to reply to its demand for a meet and confer, which when it did occur, did
not resolve the noted discovery deficiencies.

Please note that the privilege log was supplied to you via email on April 26, 2018, and there is an
entry in that version of the privilege log with BP-00931 explaining that the redacted part of that
correspondence was a proprietary trade secret on how Plaintiff conducts its business. It is a trade
secret that Plaintiff can identify as to its success in carrying out its business over the years.

Now that we have refreshed your memory as to Plaintiff’s identification of BP-00931 in its
previously disclosed April 26, 2018 privilege log, we will consider this concern resolved.

With regards,

/s/ Mark W. Ishman

Mark W. Ishman, Esq.

cc:      Ms. Kristin Garris (Garris@thsh.com)




ISHMAN LAW FIRM, P.C.                                                                      MARK W. ISHMAN
                                                                                      DIRECT LINE: (919) 539-7626
                                                                                      MISHMAN@ISHMANLAW.COM


                                                                                EXHIBIT 12
      Case 3:16-cv-00695-FDW-DCK Document 79-13 Filed 10/23/18 Page 1 of 1
